Title: To Benjamin Franklin from John Jay, 3 October 1781
From: Jay, John
To: Franklin, Benjamin


Dr Sir
St. Ildefonso 3 Octr. 1781—
I am & have lately been, so employed, as that your obliging Letters of the 20th. Augt. & 4 Septr. last, must remain a little longer unanswered.
Among the enclosed Papers you will find several Copies of Letters & Extracts sent me by Mr. R Morris—
I enclose open for your Perusal, my Letter to Congress of this Date,— after reading be pleased to seal & commit it to the particular Care of Majr. Franks— You will find it very minute, and perhaps too much so—
It would give me great Pleasure, either to meet you at Bordeaux or Paris—on reading the above Letter you will find how I am tied here by Expectations daily excited & daily Disappointed—if a Prospect of three or four Weeks Leisure should offer, you will certainly see me.
I enclose Copy of a Note from Majr. Franks to me stating the Encouragement given him by Mr. R. Morris to apply to you or to me for some Money— I have a good opinion of this Gentleman & wish to serve him—but being without Funds here,—& Supplies from you for our Salaries being uncertain, I could not spare him any Money— If you shd. be enabled, (for I am sure you will be disposed) to supply my next Quarters Salary, in that Case, be pleased to pay the Majr. fifty Louis D’ors, and in drawing upon you I shall take care to remember this Sum as well as the Ballance due to you for Money paid your Grandson on my Acct.— And be pleased also to take the Majors Note to me for the Money.
The enclosed Copies of Letters from Commodore Gillon and Colonel Searle will give you much Chagrin— be pleased to put them under cover with my Letter to Congress—
I am Dear Sir with most sincere Regard Your obliged & obt. Servt.
His Exy. Dr FranklinTo Dr. Franklin 3 Octr. 1781 enclosing
